Filed 6/6/22 P. v. Peterson CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                    B312069

         Plaintiff and Respondent,                             Los Angeles County
                                                               Super. Ct. No. LA041734
         v.

STANLEY FITZGERALD
PETERSON,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. William C. Ryan, Judge. Affirmed.

      Roberta Simon, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven E. Mercer and Noah P. Hill, Deputy
Attorneys General, for Plaintiff and Respondent.
                      _________________________
       A court convicted Stanley Fitzgerald Peterson of assaulting
his disabled son and sentenced him to 25 years to life as a
third strike offender. Peterson subsequently filed a petition for
recall of sentence under Penal Code section 1170.91.1 The court
denied the petition after finding Peterson is ineligible for relief
because he was sentenced to an indeterminate term. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       In February 2003, the People charged Peterson with
assaulting his disabled son by means of force likely to produce
great bodily injury (§ 245, subd. (a)(1)). Peterson waived
his right to a jury trial, and the court conducted a bench trial.
The court found Peterson guilty of violating section 245,
subdivision (a)(1). The court further found he had prior
convictions for voluntary manslaughter (§ 192, subd. (a)) and
criminal threats (§ 422), both of which qualified as strikes
for purposes of the Three Strikes law. Accordingly, the court
sentenced Peterson to 25 years to life as a third strike offender.
Peterson appealed, and this court affirmed the judgment. (See
People v. Peterson (July 29, 2004, B169151) [nonpub. opn.].)
       In 2013, Peterson filed a petition for resentencing under
Proposition 36, section 1170.126.2 While that petition was



1     Future statutory references are to the Penal Code.
2     With some exceptions, Proposition 36 modified California’s
Three Strikes law to reduce the punishment imposed when
a defendant’s third felony conviction is not serious or violent.
(People v. Valencia (2017) 3 Cal.5th 347, 350.) It also enacted
a procedure governing inmates sentenced under the former Three
Strikes law whose third strike was neither violent nor serious,
permitting them to petition for resentencing in accordance with




                                 2
pending, Peterson filed a petition to recall his sentence under
section 1170.91. In support, he submitted evidence showing
he was suffering from mental health issues connected to his
military service.
       On November 30, 2020, the court found Peterson was
ineligible for relief under Proposition 36. The court subsequently
denied Peterson’s section 1170.91 petition after finding he is
ineligible for relief because he was sentenced to an indeterminate
life term.
       Peterson appealed both orders. On January 4, 2022,
we affirmed the denial of Peterson’s Proposition 36 petition.
(See People v. Peterson (Jan. 4, 2022, B310533) [nonpub. opn.],
review den. Mar. 16, 2022, S273064.) We now consider
Peterson’s appeal of the order denying his section 1170.91
petition.
                            DISCUSSION
       Effective January 1, 2015, section 1170.91 requires
sentencing courts to consider a defendant’s “mental health
and substance abuse problems stemming from military service
as a mitigating factor when imposing a determinate term
under section 1170, subdivision (b).” (People v. King (2020)
52 Cal.App.5th 783, 788 (King).) Specifically, section 1170.91,
subdivision (a), provides as follows: “If the court concludes that
a defendant convicted of a felony offense is, or was, a member
of the United States military who may be suffering from sexual
trauma, traumatic brain injury, post-traumatic stress disorder,
substance abuse, or mental health problems as a result of his
or her military service, the court shall consider the circumstance

Proposition 36’s new sentencing provisions. (Ibid.; § 1170.126,
subd. (e).)




                                3
as a factor in mitigation when imposing a term under subdivision
(b) of Section 1170.”
         “In 2018, the Legislature amended section 1170.91 to
provide relief for former or current members of the military
who were sentenced before January 1, 2015, and did not have
their mental health and substance abuse problems considered
as factors in mitigation during sentencing.” (King, supra, 52
Cal.App.5th at p. 788.) Under the newly-enacted section 1170.91,
subdivision (b), those individuals “may petition for a recall of
sentence . . . to request resentencing pursuant to subdivision
(a) . . . .” (§ 1170.91, subd. (b).)
         Section 1170.91, subdivision (a), by its plain terms, applies
only when the trial court sentences a defendant to a determinate
term. (People v. Estrada (2020) 58 Cal.App.5th 839, 842–843.)
Moreover, because section 1170.91, subdivision (b) requires
resentencing under subdivision (a), it follows that a petitioner
who is currently serving a sentence for a felony conviction
is eligible for relief only if the trial court could impose a
determinate term at resentencing. (People v. Stewart (2021)
66 Cal.App.5th 416, 423–424 (Stewart).)
         Here, Peterson is serving an indeterminate sentence under
the Three Strikes law, and he is not eligible to be resentenced
to a determinate term. As a result, he is not entitled to relief
under section 1170.91, subdivision (b), and the trial court
properly denied his petition. (See Stewart, supra, 66 Cal.App.5th
at p. 424.)
         We reject Peterson’s contention that we must remand the
matter given there is still a possibility that he will be resentenced
to a determinate term under Proposition 36. While Peterson’s
appeal was pending, we affirmed the denial of his petition for




                                  4
resentencing under Proposition 36, and the Supreme Court
denied his petition for review. (See People v. Peterson (Jan. 4,
2022, B310533) [nonpub. opn.], review den. Mar. 16, 2022,
S273064.) As a result, there is no longer the possibility that
he will be resentenced under Proposition 36. In any event, even
if Peterson somehow were to obtain relief under Proposition 36
in the future, the trial court would be required to apply section
1170.91, subdivision (a) if it were to impose a determinate term
under section 1170.91, subdivision (b). This is true even though
the trial court denied Peterson’s petition under section 1170.91,
subdivision (b).
                            DISPOSITION
       We affirm the order denying Stanley Fitzgerald Peterson’s
petition for recall of sentence.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




                  EDMON, P.J.                             KIM, J.



      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                5